Citation Nr: 0915357	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for lumbosacral 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from November 1969 to 
August 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.

In February 2009, the Veteran submitted a response to a 
January 2009 supplemental statement of the case (SSOC).  He 
asked VA to wait the full 30-day period in order to provide 
him with the opportunity to submit further information or 
evidence.  At the same time, the Veteran submitted an 
Authorization and Consent to Release Information to VA, 
noting that he was treated by S.P., M.D. for his lower back 
disability, and provided the address and phone number for Dr. 
P. as well as his dates of treatment.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
Such reasonable efforts generally consist of an initial 
request for the records and if the records are not received, 
at least one follow-up request.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2008).

Here, it is clear that the Veteran provided VA with enough 
information to identify and locate his private medical 
records as he included the name and address of the physician 
holding the records, the approximate time frame covered by 
the records, and the condition for which treatment was 
provided-the low back.  See 38 C.F.R. § 3.159(c)(1) (2008).

Consequently, because the Authorization and Consent to 
Release Information form was timely submitted, (within 30 
days of the issuance of the SSOC), the Board finds that a 
remand is required to attempt to obtain private treatment 
records from Dr. P., which could help the Veteran 
substantiate his claim for service connection for lumbosacral 
degenerative changes.  This is so because the records could 
contain information relevant to the current appeal, 
specifically, medical evidence showing a relationship between 
currently diagnosed lumbosacral degenerative changes and the 
Veteran's military service. 

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should attempt to obtain and 
associate with the claims file any 
medical records identified by the Veteran 
that have not been secured previously.  
Specifically, an attempt should be made 
to obtain records from private physician, 
S.P., M.D.  If the AOJ is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and his representative in 
accordance with 38 C.F.R. § 3.159(e), and 
ask them to provide copies of any 
additional medical records in their 
possession.

2.  Any indicated additional evidentiary 
development should be undertaken and the 
AOJ should thereafter re-adjudicate the 
claim.  If any benefit sought is not 
granted, a SSOC should be issued and the 
Veteran and his representative should be 
given opportunity to respond.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

